DETAILED ACTION
Allowable Subject Matter
Claims 2-3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and with appropriate amendments to the material of present claim 1 which overcome the 112 rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the metes and bounds of a “material having a melting point and a freezing point in a specific temperature range” are unknown. Firstly, it is not clear what distinction is intended by separately reciting a melting point and a freezing point. Secondly, all possible materials have a solid-liquid phase change point in a specific temperature range determined by the nature of the material. However, this interpretation is trivial and non-additive to the claim. It is therefore unclear how to interpret this limitation such that it carries any positive meaning while also being definite. If the applicant intends to specify an actual temperature range, she is invited to do so.
Claims 2-7 are also rejected for depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 2016030964) in view of Buckley (US 6,319,599) and Kakegami (JP 2013-23977 A).

Regarding claim 1, Yoshida teaches a rotary fitting comprising: a cell array plate material (19, 20) including a cell encapsulating a latent heat storage material (“a latent heat storage material that uses latent heat associated with a phase change of a substance”) having a melting and freezing point in a specific temperature range (every conceivable material meets this criteria); and a rotation mechanism (25, 26, 27; “the heat storage portion 20, and can be rotated 180 ° to reverse the directions”) for causing the plate material to perform at least a half rotation.
Yoshida does not specify that the plate material contains a plurality of cells.
Buckley teaches that it is old and well-known to arrange a phase change plate structure (Fig. 3; B) such that the phase change material is compartmentalized into a plurality of cells (see Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Yoshida with the plurality of cells, as taught by Buckley, in order to ensure even distribution of the phase change material across the device regardless of orientation or long term gravitational influence.
Yoshida does not teach that the rotation is in the vertical direction.
Kakegami teaches that it is old and well-known to arrange rotary fittings for latent heat storage plates (Figs. 7-8; 31) such that they rotate 180 degrees in a vertical direction (see Figs. 9, 10, and 12).
It would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the device of Yoshida with a vertical rotation rather than a horizontal one in order to fit within a 

Regarding claim 4, Yoshida does not teach two or more components to the latent heat storage material.
Buckley teaches that it is old and well-known to utilize multiple latent heat storage materials (Fig. 10) which are unevenly distributed (layers of Fig. 10) by an uneven distribution unit (the matrices which contain the materials; 32) which maintains uneven distribution of the two different latent heat components regardless of orientation (see Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Yoshida with the multiple different latent heat materials, as taught by Buckley, in order to allow for optimization of the devices performance with multiple different phase change temperatures, as taught by Buckley.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEVON RUSSELL/             Primary Examiner, Art Unit 3763